UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1846



PATRICIA GODFREY; JOHN F. GODFREY,

                                          Plaintiffs - Appellants,

          versus


DAVIE COUNTY, NORTH CAROLINA, all unknown
persons or agents; CINDY JUSTICE, Social
Worker; MALISSA HILL, Social Worker; DAVIE
COUNTY   DEPARTMENT   OF    SOCIAL SERVICES,
Mocksville, North Carolina,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CA-04-719-7)


Submitted:   September 16, 2004       Decided:   September 21, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patricia Godfrey, John F. Godfrey, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           John and Patricia Godfrey appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing without prejudice their civil action.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   See Godfrey v. Davie

County, No. CA-04-719-7 (D.S.C. filed June 4 & entered June 7,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -